UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1440



DANIEL E. HEILY,

                                              Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF COMMERCE; JOHNNIE
FRAZIER,   Inspector   General,   Office   of
Inspector General,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-04-1070)


Submitted:   September 27, 2005       Decided:   September 29, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel E. Heily, Appellant Pro Se. Kevin Jason Mikolashek, Brian
Eugene Bentley, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Daniel     E.    Heily   appeals    the   district     court’s   order

dismissing    his    action    seeking    relief    under   the    Freedom     of

Information   Act.        We   have   reviewed   the    record    and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.       See Heily v. United States Dep’t of Commerce,

No. CA-04-1070 (E.D. Va. Apr. 5, 2005).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                        AFFIRMED




                                      - 2 -